Wright, J.
The general rule is,- that a party recovering judgment shall recover costs. Our administration law excepts administrators from this rule in certain cases. If the suit is brought within eighteen months after the date of the letters of administration, or within the time allowed for the settlement, no costs are recovered. They may be recovered in suits brought after that time, or in suits brought after a year, if the demand has been presented to the administrator, ten days and rejected, and a recovery is had of the amount of the demand rejected; 29 O. L. 237. There are cases, therefore, in which a judgment may be rendered against an administrator for costs; and the party who would establish the position, that a court erred in its judgment, should be prepared to show the error on the record. A court of error will not presume an inferior court erred. - In this case it nowhere appears, but the case below was onevwhere the court might give judgment for costs. Judgment affirmed with costs.